     Case 3:18-cv-00799-CHB Document 1 Filed 12/04/18 Page 1 of 5 PageID #: 43




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION
                        CIVIL ACTION NO. 3:18-cv-00799-CHB

                                    Electronically Filed

TATEM TUNGATE, as ADMINISTRATRIX of the ESTATE
of JOSHUA RANDALL COCHRAN and as
GUARDIAN of R.S., a minor                                                    PLAINTIFF


v.                                 NOTICE OF REMOVAL



ALLEGHENY TECHNOLOGIES INCORPORATED                                        DEFENDANT

                             ***     ***    ***    ***     ***
        Comes the defendant, Allegheny Technologies Incorporated (“Allegheny”), by

counsel, and pursuant to 28 U.S.C. § 1446(a), hereby files this Notice of Removal. As

grounds for removal of this action, Allegheny states as follows:

        1.    On October 23, 2018, the plaintiff, Tatem Tungate, as Adminstratrix of the

Estate of Joshua Randall Cochran and as Guardian of R.S., a minor (“Plaintiff”),

commenced this civil action against Allegheny in the Marion Circuit Court, designated

therein as Civil Action No. 18-CI-00239. True and complete copies of the process,

pleadings, and orders served upon and filed by all parties in this action are attached as

Exhibit 1. Allegheny was served with the summons and complaint in this matter on

November 15, 2018.

        2.    The plaintiff is a natural person who is now, was at the commencement of

this action, and has been at all relevant times, a citizen and resident of the

Commonwealth of Kentucky. Plaintiff is not now, was not at the commencement of this
  Case 3:18-cv-00799-CHB Document 1 Filed 12/04/18 Page 2 of 5 PageID #: 44




action, and has not been at any relevant time, a citizen or resident of the State of

Delaware or the Commonwealth of Pennsylvania.

      3.     The plaintiff’s decedent was at the time of his death a citizen and resident

of the Commonwealth of Kentucky. The Plaintiff’s decedent was not at the time of his

death a citizen or resident of the State of Delaware or the Commonwealth of

Pennsylvania.

      4.     The plaintiff’s infant is now, was at the commencement of this action, and

has been at all relevant times, a citizen and resident of the Commonwealth of Kentucky.

The plaintiff’s infant is not now, was not at the commencement of this action, and has

not been at any relevant time, a citizen or resident of the State of Delaware of the

Commonwealth of Pennsylvania.

      5.     The defendant Allegheny is now, was at the commencement of this action,

and has been at all relevant times a corporation incorporated by, and organized and

existing under the laws of the State of Delaware. Allegheny now has, did have at the

commencement of this action, and has at all relevant times had its principal place of

business in the Commonwealth of Pennsylvania. A corporation “is a citizen of every

state where it has been incorporated or has its principal place of business.” Schwartz v.

Elec. Data Sys., Inc., 913 F.2d 279, 282 (6th Cir. 1990). Allegheny does not now have,

did not at the commencement of this action have, and has not at any relevant time had

its principal places of business in the Commonwealth of Kentucky.

      6.     For examination under the requirements of 28 U.S.C. § 1332, Plaintiff is

now, was at the commencement of this action, and has been at all relevant times a

citizen of the Commonwealth of Kentucky. For that same examination, Allegheny is

now, was at the commencement of this action, and has been at all relevant times a

                                           2
  Case 3:18-cv-00799-CHB Document 1 Filed 12/04/18 Page 3 of 5 PageID #: 45




citizen of the State of Delaware and the Commonwealth of Pennsylvania. Accordingly,

there is complete diversity of citizenship between Plaintiff and Allegheny.

       7.     This is a civil action where the matter in controversy more likely than not

exceeds the sum of $75,000.00, exclusive of interest and costs, and is between citizens

of different states. In her Complaint, Plaintiff seeks an unspecified amount of damages

based on allegations that Joshua Randall Cochran “sustained injuries in the accident

which caused or contributed to his death; [that he] incurred physical and mental pain

and suffering prior to his death; that his power to labor and earn money was

permanently destroyed; that medical expenses, funeral expenses and costs to

administer his estate were incurred[;]” and that R.S., a minor, “will be denied the right to

the services, assistance, consortium, love and affection of her father, Joshua Randall

Cochran[.]” (Complaint, Exh. 1., ¶¶ 12-13). In addition, Plaintiff seeks an unspecified

amount in punitive damages. (Id. at ¶ 14). Based upon Allegheny’s good faith belief

and upon a fair reading of all pleadings and attachments, the amount in controversy

more likely than not exceeds the sum of $75,000.00, exclusive of interest and costs.

See Salling v. Budget Rent-A-Car Sys., 672 F.3d 442, 443 (6th Cir. 2012) (“We have

held that a defendant seeking removal must prove, by a preponderance of the

evidence, that jurisdictional requirements have been met.”); see also Egan v. Premier

Scales & Sys., 237 F.Supp.2d 774, 776 (W.D.Ky. 2002) (finding that the defendant had

satisfied its burden to show the amount in controversy exceeded $75,000 where the

complaint failed to specify the amount of damages sought and the defendant relied

upon the types of claims to establish the amount in controversy); see also McGraw v.

Lyons, 863 F.Supp. 430, 434 (W.D. Ky. 1994) (stating that “even where the amount of

damages is not specified, if Defendant is able to ascertain from a fair reading of the

                                             3
  Case 3:18-cv-00799-CHB Document 1 Filed 12/04/18 Page 4 of 5 PageID #: 46




complaint . . . that the minimum jurisdictional amount exists, he cannot ‘sit idly by’ while

the statutory period runs.’”).

       8.     This is an action over which the District Courts of the United States have

original jurisdiction pursuant to 28 U.S.C. § 1332. This action is removable to this

District Court pursuant to 28 U.S.C. § 1441(a). This District and Division constitute the

appropriate forum to which this action should be removed. The Marion Circuit Court is

within the Louisville Division. See LR 3.1(b)(1).

       9.     Venue is vested in this Court pursuant to 28 U.S.C. § 1391 since this is a

civil action where jurisdiction is founded on diversity of citizenship and the events

complained of occurred in the Western District of Kentucky.

       10.    Pursuant to 28 U.S.C. § 1446, this Notice of Removal is filed within thirty

days of Allegheny’s receipt of service of the summons and complaint from which it could

first be ascertained that the amount in controversy exceeds $75,000.00, exclusive of

interest and costs. See Plaintiff’s Complaint, Exh. 1.

       11.    Pursuant to 28 U.S.C. § 1446, written notice of the filing of this Notice of

Removal will be promptly given to the adverse parties, and a copy of this Notice of

Removal will be filed with the Marion Circuit Clerk. A copy of the notice to the Marion

Circuit Clerk is attached as Exhibit 2.

       Accordingly, this action is hereby removed from the Marion Circuit Court to the

United States District Court for the Western District of Kentucky, Louisville Division.




                                             4
  Case 3:18-cv-00799-CHB Document 1 Filed 12/04/18 Page 5 of 5 PageID #: 47




                                         Respectfully submitted,

                                         STOLL KEENON OGDEN PLLC
                                         300 West Vine Street, Suite 2100
                                         Lexington, Kentucky 40507
                                         (859) 231-3000
                                         (859) 253-1093 facsimile

                                         By: /s/ Palmer G. Vance II
                                             Palmer G. Vance II
                                             Gene.Vance@skofirm.com
                                             Lindsey L. Howard
                                             Lindsey.Howard@skofirm.com


                                         COUNSEL FOR DEFENDANT,
                                         ALLEGHENY TECHNOLOGIES
                                         INCORPORATED




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was filed with the Court’s

ECF system on December 6th, 2018, which serves an electronic copy to each party in

the case who is registered as an electronic case filing user with the Clerk, including the

following:

       James L. Avritt, Jr.
       Avritt & Avritt
       P.O. Box 671
       Lebanon, KY 40033
       judgejla@yahoo.com
       COUNSEL FOR PLAINTIFF



                                         /s/ Palmer G. Vance II
                                         COUNSEL FOR DEFENDANT,
                                         ALLEGHENY TECHNOLOGIES
                                         INCORPORATED




                                            5
